Worden, J.
I concur in the second and third propositions contained in the foregoing opinion of Judge Pettit. The word “ custody,” as used in the bastardy act, is used in a sense that excludes the idea that when the accused is out on bail he-*588is in custody within the meaning of the act; and not being in custody, the court had no authority to commit him, according to the terms of the statute.
The terms of the bond, as provided for in section 4 of the bastardy act, exclude the idea that after judgment in bastardy the bail may be exonerated by the surrender of the principal. There is no statute applicable to the case providing for such .surrender and exoneration.